Citation Nr: 0217268	
Decision Date: 11/29/02    Archive Date: 12/11/02

DOCKET NO.  97-27 380A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1950 to 
August 1954 and from May 1966 to May 1969.  The veteran died 
in September 1996.  The appellant is the veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.


FINDINGS OF FACT

1.  All relevant evidence and information necessary for an 
equitable disposition of the appeal have been obtained.

2.  The veteran died in September 1996 solely due to the 
effects of adenocarcinoma of the colon.

3.  At the time of the veteran's death, service connection 
was in effect for a psychiatric disability.

4.  Adenocarcinoma of the colon was not present in service 
or until many years thereafter; the disorder was not 
etiologically related to service or the veteran's service-
connected disability.





CONCLUSION OF LAW

A disability incurred in or aggravated by active duty did 
not cause or contribute substantially or materially to cause 
the veteran's death, nor may incurrence or aggravation of 
the veteran's fatal adenocarcinoma of the colon in active 
duty be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The death certificate indicates that the veteran died in 
September 1996.  The immediate cause of death was certified 
to be adenocarcinoma of the colon, with the approximate 
interval between onset and death certified as two years.  No 
other condition was identified as an immediate or 
contributory cause of death.  At the time of the veteran's 
death, service connection was in effect for psychiatric 
disability, evaluated as 50 percent disabling.

The service medical records include no reference to 
carcinoma of any type.  In addition, there is no other 
medical evidence of record suggesting that the veteran had 
any type of carcinoma in service or until decades 
thereafter.  

The medical evidence of record indicates that the veteran 
was diagnosed with rectal carcinoma in November 1990, and 
underwent low anterior rectosigmoid resection in December 
1990.  

An April 1993 note by the veteran's private physician 
indicates that a left lung lesion was detected via CT scan.  
The veteran underwent resection of the lung containing the 
nodular lesion in May 1993.  A May 1993 pathology report 
reflects that the veteran's original tumor demonstrated 
similar histology to the tumor within his lung.  
Immunoperoxidase stains for carcinoembryonic antigen were 
also strongly positive within the pulmonary tumor, 
supporting the diagnosis of metastatic colonic 
adenocarcinoma rather than a primary lung tumor.  A June 
1993 treatment note from the veteran's physician indicates 
that the veteran had experienced a localized recurrence from 
his rectal carcinoma.

The veteran presented at a VA facility in November 1994 and 
received treatment for his cancer until his death in 
September 1996.  A December 1995 report of the Albany VA 
Medical Center (VAMC) tumor board relates that the veteran 
had been receiving chemotherapy for metastatic deposits in 
the lungs and in the pelvic area.  The report indicates that 
further lesions had been detected in the veteran's lungs and 
that he would eventually be considered for either palliative 
radiation or elective chemotherapy with a new agent.

As noted above, the veteran died in September 1996. 

In a February 1997 statement, the appellant contended that 
the veteran's exposure to herbicides while stationed in 
Vietnam contributed to his fatal cancer.  She chronicled the 
veteran's time in Vietnam and noted that he had been 
employed as a postal worker subsequent to his military 
service.  She stated her belief that the veteran had no 
history of exposure to carcinogenic agents either prior to 
or following his Vietnam tour.  She opined that there 
existed a direct causal relationship between her husband's 
service in Vietnam and his cancer.  

In June 2002 the RO wrote to the appellant and informed her 
of a change in the law regarding VA's duty to assist 
claimants.  She was informed of the evidence necessary to 
establish entitlement to the benefit she sought, and 
instructed to identify any new evidence that she would like 
considered in deciding her claim.  In July 2002 the 
appellant responded that there was no additional evidence to 
be submitted.
II.  Veterans Claims Assistance Act of 2000

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), 
were published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and 
the implementing regulations are applicable to the issue on 
appeal.

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the claimant.

The record reflects that through the statement of the case 
and supplements thereto, the Board's May 2001 remand, and RO 
letters, in particular a letter dated in June 2002, the 
appellant has been informed of the evidence and information 
necessary to substantiate her claim, the evidence and 
information that she should submit and the assistance that 
VA would provide to obtain evidence and information in 
support of her claim.  Therefore, the Board is satisfied 
that VA has complied with the notification requirements of 
the VCAA and the implementing regulations.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Moreover, medical records concerning the veteran's treatment 
have been associated with the claims folder, and the 
appellant notified the RO in July 2002 that there was no 
further evidence to submit.  Neither the appellant nor her 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

III.  Analysis

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may also be established for disease 
initially diagnosed after discharge from service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for the cause of a veteran's death may be 
granted when a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the veteran's death.  For a service-connected 
disability to be the cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause 
of death, or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was 
a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

38 U.S.C.A. § 1116(a) provides presumptive service 
connection on the basis of herbicide exposure for specified 
diseases manifested to a degree of 10 percent within a 
specified period in a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending 
on May 7, 1975.  It also provides presumptive service 
connection on the basis of herbicide exposure for each 
additional disease that the Secretary determines in 
regulations prescribed under this section warrants a 
presumption of service-connection by reason of having a 
positive association with exposure to an herbicide agent, 
and that becomes manifest within the period (if any) 
prescribed in such regulations in a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 
9, 1962, and ending on May 7, 1975.

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. § 
1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received 
by the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review.  38 
U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. § 
1116(b)(3).

Under 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307(a)(6), 
3.309(e), respiratory cancers manifest in a veteran who 
served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
shall be service connected.  38 U.S.C.A. § 1116(a); 38 
C.F.R. §§ 3.307(a), 3.309(e). 

Although the medical evidence of record clearly shows that 
the veteran had cancerous masses in his lungs, the evidence 
also establishes that those masses were metastases of the 
veteran's colon cancer.  Colon cancer is not among the 
diseases specified in 38 U.S.C.A. § 1116(a).  In addition, 
the Secretary has not determined, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of colon cancer in humans.  
See 38 C.F.R. § 3.309(e).  Therefore, service connection is 
not warranted on a presumptive basis.

With regard to service connection on a direct basis, the 
Board again notes that there is no medical evidence of this 
claimed disability until many years after the veteran's 
discharge from service.  The first medical evidence of the 
disability dates to November 1990, at which time the veteran 
was diagnosed with colon cancer.  The medical evidence, to 
include both VA and private treatment records, does not 
indicate a causal relationship between any incident of the 
veteran's service and his fatal colon cancer.  

Although the appellant has submitted medical evidence 
supportive of her claim, none of that evidence reveals a 
relationship between the veteran's service and his death.  
Evidence of such a relationship is limited to statements 
made by the appellant; however, as a layperson, she is not 
qualified to render an opinion concerning medical causation.   
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

In light of these circumstances, the Board must conclude 
that the preponderance of the evidence is against the 
appellant's claim.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

